DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (CN107473868A, with reference to the machine translation, hereinafter referred to as Tan) in view of Li et al. (CN107151191A, with reference to the machine translation, hereinafter referred to as Li).

In regard to claim 1, Tan et al. disclose a composite organic material (e.g. synergy organic-inorganic […] fertilizer) [Abstract] for joint control of nitrogen and phosphorus emission in farmlands (e.g. strengthens soil fertilizer water holding capacity, provides nutriment that is more abundant and easily absorbing) [Pg. 5, paragraph 3], comprising the following components: 
40-50 parts of edible fungi residues [Pg. 2, line 26] and 22-32 parts of plant ash (e.g. charcoal) [Pg. 2, line 28], where the fertilizer raw materials are mixed and fermented and made to decompose [pg. 2, line 21].
When the claimed parts by weight is considered as a ratio of one component quantitatively compared to another component, one having ordinary skill in the art would appreciate and understand that the parts by weight of edible fungi residues, parts of charcoal, and parts of rhamnolipid can be reduced to the following ranges, as discussed below in the equations:
                
                    
                        
                            200
                            -
                            250
                             
                            p
                            a
                            r
                            t
                            s
                             
                            o
                            f
                             
                            e
                            d
                            i
                            b
                            l
                            e
                             
                            f
                            u
                            n
                            g
                            i
                             
                            r
                            e
                            s
                            i
                            d
                            u
                            e
                            s
                        
                        
                            5
                            -
                            10
                             
                            p
                            a
                            r
                            t
                            s
                             
                            r
                            h
                            a
                            m
                            n
                            o
                            l
                            i
                            p
                            i
                            d
                        
                    
                     
                    ~
                     
                    
                        
                            20
                            -
                            50
                             
                            p
                            a
                            r
                            t
                            s
                             
                            o
                            f
                             
                            e
                            d
                            i
                            b
                            l
                            e
                             
                            f
                            u
                            n
                            g
                            i
                             
                            r
                            e
                            s
                            i
                            d
                            u
                            e
                            s
                        
                        
                            1
                             
                            p
                            a
                            r
                            t
                            s
                             
                            o
                            f
                             
                            r
                            h
                            a
                            m
                            n
                            o
                            l
                            i
                            p
                            i
                            d
                        
                    
                
            
                
                    
                        
                            300
                            -
                            350
                             
                            p
                            a
                            r
                            t
                            s
                             
                            o
                            f
                             
                            c
                            h
                            a
                            r
                            c
                            o
                            a
                            l
                        
                        
                            5
                            -
                            10
                             
                            p
                            a
                            r
                            t
                            s
                             
                            r
                            h
                            a
                            m
                            n
                            o
                            l
                            i
                            p
                            i
                            d
                        
                    
                     
                    ~
                     
                    
                        
                            30
                            -
                            70
                             
                            p
                            a
                            r
                            t
                            s
                             
                            o
                            f
                             
                            c
                            h
                            a
                            r
                            c
                            o
                            a
                            l
                        
                        
                            1
                             
                            p
                            a
                            r
                            t
                            s
                             
                            o
                            f
                             
                            r
                            h
                            a
                            m
                            n
                            o
                            l
                            i
                            p
                            i
                            d
                        
                    
                
            
A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976).

Tan’s fertilizer includes 4-6 parts antibiotic producing bacterium, however, Tan does not expressly disclose including rhamnolipid. However, Li discloses rhamnolipid from 1-5 parts (Pg. 2 line 19). Rhamnolipid is a glycoprotein produced from Pseudomonas aeruginosa bacteria having antimicrobial/antibacterial properties. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a rhamnolipid as the antibiotic component produced by bacteria because rhamnolipid with the addition in a fertilizer, is a biosurfactant, with wetting action, and has antifungal properties [Li, pg. 3, line 18]. One of ordinary skill in the art would have been motivated to include rhamnolipid within Tan’s fertilizer composition to provide antifungal properties and act as a biosurfactant with wetting action, when Tan discloses an antibiotic component, generally.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (CN107473868A) in view of Li et al. (CN107151191A) and further in view of Fan et al. (CN105566012A, with reference to the machine translation, hereinafter referred to as Fan).

Claims 2-3 are considered product-by-process claims, because claim 2 positively recites “the composite organic material is prepared by a method”. The Applicant is informed that the Examiner is interpreting the claimed process steps as resulting in a product having structural elements of fermented material with a moisture content of 30-40%. Tan as modified by Li does not expressly disclose the resulting moisture content of 30%-40%.

Fan discloses a fermentation process substantially similar to Tan as modified by Li that results in a moisture content of 34%-36% (Pg. 2-3 ln. 25-38 and 1-11, respectively, where edible fungi, charcoal and an anti-microbial bacteria are fermented which results in a moisture content of 34%-36%). One having ordinary skill in the art would appreciate and recognize after reading Fan that an optimum or workable range of the resulting moisture content of the fermented material is between 34%-36% (Pg. 3 ln. 4). Tan as modified by Li in further view of Fan discloses the structural elements of fermented material (Tan, Pg. 2 ln. 20-21, discloses that the prepared method of the materials is fermented; Li, Abstract, generally discloses that the materials are fermented; Fan, Abstract, discloses that the edible fungi residues are fermented) and that the resulting moisture content is 34%-36% (Fan, Pg. 3 ln. 4). The patentability of a product does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.

Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.

	Applicant argues (pg. 4-5) the Tan and Li references are aimed at improving the growth and development of tea trees (Tan) and described as environment-friendly or pollution-free fertilizers (Li) and not “joint control of nitrogen and phosphorus emissions in farmlands” as claimed. Applicant defines this property as:
The first is to reduce the source input link of fertilizer input, apply organic materials (instead of traditional organic fertilizer) with high carbon, low nitrogen and phosphorus and chemical fertilizer to reduce the application rate of the chemical fertilizer; the second is to increase the link of nitrogen and phosphorus fixation of root layer soil, add microbial agents with nitrogen fixation and phosphorus accumulation function to the crop root layer and provide a suitable living environment to build a fixation layer to reduce the leaching risk of nitrogen and phosphorus; the third is to construct the leaching barrier layer of the lower root layer, which uses composite barrier materials to construct the barrier layer in the leaching risk layer of the lower root layer, and then separates and adsorbs the nitrogen and phosphorus nutrients leached to the lower root layer, and then distributes the retained nutrients to the tillage layer through the next season's ploughing operation, thus realizing the secondary utilization of nitrogen and phosphorus nutrients.
The material described by the prior art references is considered to meet this property. Li et al. describe a fertilizer comprising organic materials with high carbon [pg. 6 Embodiment 1], nitrogen-fixing bacteria [Abstract], and organic matter which avoid fertilizer leaching [pg. 3, last paragraph]. In these ways, the materials described by Li meets this claimed limitation in light of Applicant’s specification.

	Applicant argues (pg. 4) the Tan reference is directed to treating of soil for planting tea trees which is different from that of farmland. For the purposes of examination, the term “farmland” is given its plain meaning which is consistent with the specification. The ordinary and customary meaning of farmland is land used for farming. Tan discloses farming tea seedling in soil [pg. 7, Embodiment 1] which meets the claim limitation.

	Applicant argues (pgs. 5-6)  the use of charcoal in the Tan reference describes the simultaneous application of plant ash in combination with lime powder and Tan fails to disclose the combined function of charcoal and edible fungi residue. This argument is not persuasive. First, Applicant’s use of the transitional phrase “comprising” does not exclude additional, unrecited elements. Therefore Li’s inclusion of a lime component is within the bounds of the claimed invention. Secondly, in response to applicant's argument that Tan does not disclose the combined function of charcoal and edible fungi residue, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

	Applicant argues (pg. 6) the claimed ingredients are not used directly, but fermented prior to use and people skilled in the art cannot know the preferred ratio of the ingredients for subsequent fermentation. This argument is not persuasive. The claimed invention describes the components in parts by weight which are mixed and fermented. Tan discloses where the fertilizer raw materials are mixed and fermented and made to decompose [pg. 2, line 21]. The respective weight ratios overlap with the claimed ranges as demonstrated in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        November 2, 2022